DISMISSED and Opinion Filed April 6, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00243-CV

                     IN RE MARION R. MOSLEY, Relator

          Original Proceeding from the 283rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F19-57997-T

                        MEMORANDUM OPINION
                  Before Justices Bridges, Osborne, and Reichek
                           Opinion by Justice Osborne
      In this original proceeding, Marion R. Mosley has filed an original application

for writ of habeas corpus challenging his continued confinement in county jail on a

pending charge for intoxication assault and alleging he has not been given a timely

parole revocation hearing by the Texas Board of Pardons and Paroles. We do not

have jurisdiction to consider an original application for writ of habeas corpus filed

in a criminal proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05; TEX. GOV’T

CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston

[14th Dist.] 2016, orig. proceeding) (per curiam).
     Accordingly, we dismiss the original proceeding for want of jurisdiction.




                                         /Leslie Osborne/
                                         LESLIE OSBORNE
                                         JUSTICE

200243F.P05




                                      –2–